DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 08/09/2022.
3.	ODP rejection for claims 1, 14 and 18 are withdrawn after the Amendment.

Status of Claims
4.	Claims 1-4 and 6-21 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




5.	Claims 1-4, 6-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Packard et al (US 2018/0108380) in view of Whillock (US 2007/0212023).
	
Regarding Claims 1 and 18, Packard discloses a computing device (see Fig. 2, such as a computer 208 or mobile device 210, or Fig. 4) comprising a network interface (e.g., see Fig. 4; such as network interface 328); a processor (304); and a storage device (302 or 308) storing a set of instructions, wherein an execution of the set of instructions by the processor configures the computing device to perform acts comprising receiving media content over the network interface (e.g., see Fig. 2; Para 36; Para 46; such as receiving a sports event from application server); identifying a set of markers for the media content, comprising a plurality of cues in the media content (e.g., see Fig. 1; Para 26; Para 34; Para 57; such as when Team 1 scores, Team 2 scores, or nail-biter event, most excitement event, etc. is identified); identifying segments in the media content based on the identified set of markers (see Fig. 1, such as identifying segments 20, 22, 24, etc.); computing an excitement score for each segment based on the identified markers that fall within the segment (see Fig. 1; Para 34; Para 41; Para 57; Para 80); and generating a highlight clip by identifying segments based on their excitement scores (e.g., see Fig. 1; Para 34; Para 41; Para 80; generating a highlight clip by identifying segments such as segments 24, 26, 28, 32 based on excitement score above a threshold). 
Packard is not explicit about identifying a set of multimodal markers comprising visible and audible cues in the media content; receiving one or more visible cue recognition classifiers; receiving one or more audible cue recognition classifiers; applying a predetermined weighting of each cue recognition classifier; and calculating an overall excitement classifier by fusing each weighted audible and visible cue recognition classifier.
In an analogous art, Whillock discloses identifying a set of multimodal markers comprising visible and audible cues in the media content (e.g., see Para 7; Para 16; Para 20); receiving one or more visible cue recognition classifiers; receiving one or more audible cue recognition classifiers (see Para 20-21; Para 28-30); applying a predetermined weighting of each cue recognition classifier; and calculating an overall score (equivalent to excitement classifier) by fusing each weighted audible and visible cue recognition classifier (see Abstract; Para 7; Para 24; Para 31).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Packard to include identifying a set of multimodal markers comprising visible and audible cues in the media content; receiving one or more visible cue recognition classifiers; receiving one or more audible cue recognition classifiers; applying a predetermined weighting of each cue recognition classifier; and calculating an overall excitement classifier by fusing each weighted audible and visible cue recognition classifier, as taught by Whillock to identify relevant sources of additional data, thus improve the reliability and accuracy of the saliency score calculation.

Regarding Claims 2, 15 and 19, Packard in view of Whillock discloses and would render “the visible and audible cues comprises visible behaviors of a player, audible cheering of spectators, and an audible excited tone and words of a commentator” to be obvious (see Packard: Fig. 1; Para 57; such as when a player of Team 1 or Team 2 scores; Whillock: Para 29-31).

Regarding Claims 3 and 20, Packard discloses identifying the set of markers for the media content further comprises detecting on-screen overlay information (see Para 26; Para 28-29; such as detecting an alert) and a scene change (see Fig. 1; Para 57; such as when Team 2 scores or an overtime in soccer).

Regarding Claim 4, Packard further discloses partitioning the media content into the set of segments comprises identifying a start and an end of each segment based on at least one of an on-screen overlay information, a scene change, a visual event recognition, a sensor-based event recognition, and an audio-based excitement measure (see Fig. 1; Para 57; such as segments 24, 26, 28, 32 when Team 2 scores).

Regarding Claim 6, Packard further discloses extracting metadata for each segment (see Para 28; Para 55-56).

Regarding Claims 7 and 16, Packard in view of Whillock would disclose and render the extracted metadata of a segment comprises an identity of a player (see Packard: Para 55-56); an extraction of the metadata is performed by at least one of a facial recognition; and an optical character recognition (OCR) on the video data of the segment to be obvious (see Whillock: Para 20).

Regarding Claims 8 and 17, Packard further discloses the metadata of the segment is based on at least one of an on-screen overlay information, one or more contextual cues from an environment, statistics, a location, and a time extracted from the video data and audio data of the segment (see Para 28; such as play-by-play statistics related to the event).

Regarding Claim 9, Packard discloses receiving a set of criteria, and producing the highlight clip further comprises identifying segments having extracted metadata that matches the set of criteria (see Fig. 1; Para 28; Para 57; such as Team 1 or Team 2 scores or a nail-biter event).

Regarding Claim 10, Packard in view of Whillock would disclose and render “the set of markers are based on recognition classifiers for the visible and audible cues” to be obvious (see Packard: Para 57; Whillock: Para 29).

Regarding Claim 11, Packard in view of Whillock would disclose and render using a first recognition classifier to recognize a player (see Packard: Para 55-57); and using a first recognition classifier to select training examples to train a second recognition classifier to be obvious (see Whillock: Para 29).

Regarding Claim 13, Packard in view of Whillock would disclose and render extracting a name for a segment based on an on-screen overlay information; detecting faces in the segment; training a facial recognition classifier to associate the detected faces with a name to be obvious (see Whillock: Para 20-21).

Regarding Claim 14, Packard discloses a computing device comprising a network interface; a processor; and a storage device storing a set of instructions, wherein an execution of the set of instructions by the processor configures the computing device to perform acts comprising receiving media content from the network interface; identifying a set of markers for the media content, each marker corresponding to one of a plurality of visible and audible cues in the media content; proposing segments in the media content based on the identified set of markers (see grounds of rejection as described in claim 1 for the same limitations); extracting metadata for each proposed segment (such as analyzing live feeds of play-by-play statistics related to the event; see Para 28-29); receiving a set of criteria (see Fig. 1; Para 28-29; Para 57; such as related to a favorite team or player; or excitement level above threshold); and generating a highlight clip by identifying proposed segments having extracted metadata that matches the set of criteria (see Fig.1; Para 34; Para 41; Para 80; when favorite team such as Team 2 scores).
The amendments such as identifying one or more visible cue recognition classifiers; identifying one or more audible cue recognition classifiers, applying a predetermined weighting of each cue recognition classifier; and calculating an overall excitement classifier by fusing each weighted audible and visible cue recognition classifier are similar to the amendment as recited in claims 1 and 18; thus is also rejected based on the same grounds as set forth in claims 1 and 18.

Regarding Claim 21, Polak in view of Whillock would disclose and render training a classifier to produce the excitement score for each segment by fusing a plurality of excitement measures of the segment to be obvious (see Whillock: Para 29-31)


6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Packard et al (US 2018/0108380) and Whillock (US 2007/0212023) as applied in claims 1 and 10 above, and further in view of Polak et al (US 2018/0032845).

Regarding Claim 12, Packard discloses extracting metadata for each segment (see Fig.1; extracting data related to a home or favorite team such as Team 1 or Team 2) but is not explicit about using the extracted metadata to collect training examples for training a recognition classifier. 
However, Polak equally discloses using the extracted metadata to collect training examples for training a recognition classifier (e.g., see Para 45-46; Para 78; Para 81).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Packard and Whillock to include using the extracted metadata to collect training examples for training a recognition classifier, as taught by Polak to take advantage of known classification technique to allow more efficient search or identification of content scene.

Response to Arguments
7.	Applicant’s arguments with respect to claims 1-4 and 6-21 have been considered but are moot in view of new grounds of rejection.

Conclusion
8.	Claims 1-4 and 6-21 are rejected.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426